                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT

                                   9                                  NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       JOSEPH GREGORIO, et al.,                           Case No. 17-cv-03824-PJH (LB)
                                  12                    Plaintiffs,
Northern District of California
 United States District Court




                                                                                              ORDER ADDRESSING DISCOVERY
                                  13              v.                                          DISPUTES REGARDING PRIVILEGE
                                                                                              AND WORK PRODUCT
                                  14       THE CLOROX COMPANY,
                                                                                              Re: ECF No. 82
                                  15                    Defendant.

                                  16

                                  17                                            INTRODUCTION

                                  18         The putative class action is about defendant Clorox Company’s allegedly mislabeling certain

                                  19   products that it sells as “natural” or “naturally derived” when they actually contain ingredients that

                                  20   are synthetic and non-natural. The plaintiffs and Clorox raise four categories of discovery disputes

                                  21   with respect to a number of documents that Clorox is withholding on the grounds of attorney-

                                  22   client privilege and work-product protection.1 The court provides the following guidance to the

                                  23   parties and directs them to further meet and confer (in person if possible, but at least by telephone

                                  24   if not) for no less than one hour to try to resolve their disputes.

                                  25

                                  26

                                  27   1
                                        Joint Letter Br. – ECF No. 82. Citations refer to material in the Electronic Case File (“ECF”);
                                       pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  28

                                       ORDER – No. 17-cv-03824-PJH (LB)
                                   1                                                ANALYSIS

                                   2   1. Work Product for Documents Created Before This Litigation Was Anticipated

                                   3         “‘The work-product rule is a qualified immunity protecting from discovery documents and

                                   4   tangible things prepared by a party or his representative in anticipation of litigation.’” Hatamian v.

                                   5   Advanced Micro Devices, Inc., No. 14-cv-00226-YGR(JSC), 2016 WL 2606830, at *1 (N.D. Cal.

                                   6   May 6, 2016) (internal ellipsis omitted) (quoting Admiral Ins. Co. v. U.S. Dist. Ct., 881 F.2d 1486,

                                   7   1494 (9th Cir. 1989)). “‘The phrase in anticipation of litigation extends beyond an attorney’s

                                   8   preparation for a case in existing litigation, and includes documents prepared in anticipation of

                                   9   foreseeable litigation, even if no specific claim is contemplated.’” Id. at *7 (emphasis removed)

                                  10   (quoting ACLU of N. Cal. v. Dep’t of Justice, 70 F. Supp. 3d 1018, 1029–30 (N.D. Cal. 2014)).

                                  11   “However, there must be some identifiable prospect of litigation that led to the documents’

                                  12   creation.” Id. (quoting ACLU, 70 F. Supp. 3d at 1031–32). “In contrast, documents that merely set
Northern District of California
 United States District Court




                                  13   forth a general strategy or template that might relate to or be relevant to future litigation are not

                                  14   prepared in anticipation of a particular trial.” Id. “A template that does not pertain ‘to a specific

                                  15   claim or consist of more than general instructions to its attorneys’” is not work product.” Id.

                                  16   (internal brackets omitted) (quoting ACLU, 70 F. Supp. 3d at 1032).

                                  17         The plaintiffs state that Clorox received their demand letter on February 2, 2017, and the

                                  18   plaintiffs filed their initial complaint on July 6, 2017.2 The plaintiffs claim that Clorox asserts

                                  19   work-product protection over 68 documents that were created as far back as 2013, long before this

                                  20   litigation was anticipated.3 The plaintiffs argue that the documents thus could not have been

                                  21   created in anticipation of litigation.4 Clorox responds that while this litigation began in 2017, the

                                  22   use of the term “natural” has been a flashpoint for litigation generally over the past half decade.5

                                  23   Clorox claims that it has faced numerous threats of litigation concerning the word “natural” on

                                  24

                                  25   2
                                           Id. at 1.
                                       3
                                  26       Id.
                                       4
                                  27       Id.
                                       5
                                           Id. at 4.
                                  28

                                       ORDER – No. 17-cv-03824-PJH (LB)                   2
                                   1   other products in its portfolio over the past several years and thus “potentially anticipated

                                   2   litigation over the use of the word ‘natural’ on Green Works product[s].”6 Clorox does not identify

                                   3   any specific threats of litigation, does not claim that it reasonably anticipated any specific

                                   4   litigation from these threats, and does not claim that it ever was actually sued.

                                   5         The fact that the use of the term “natural” has been a flashpoint for litigation generally does

                                   6   not establish that the documents in question are entitled to work-product protection. Cf. Hatamian,

                                   7   2016 WL 2606830, at *7 (denying work-product protection for documents that “were created for

                                   8   litigation generally, without reference to any particular claim. The mere possibility of future

                                   9   litigation is not enough.”). With that guidance, the court directs the parties to further meet and

                                  10   confer regarding whether Clorox can assert a claim that the documents in question were created

                                  11   because of the prospect of some particular litigation.7

                                  12
Northern District of California
 United States District Court




                                  13   2. Work Product for Non-Attorney Documents

                                  14         The plaintiffs argue that Clorox assets work-product protection over nine documents authored

                                  15   by non-attorneys working outside of Clorox’s legal department before this litigation began.8

                                  16   Clorox responds that the documents “incorporate ‘legal advice from Clorox in-house counsel

                                  17   regarding labeling of Green Works cleaning products’ and attach several documents authored by

                                  18   attorneys.”9 Clorox’s response addresses the wrong issue. The fact that documents may have

                                  19   incorporated legal advice does not entitle them to work-product protection (as opposed to, e.g.,

                                  20   attorney-client privilege). Rather, to be entitled to work-product protection, a document must have

                                  21   been created because of the prospect of anticipated litigation. United States v. Torf (In re Grand

                                  22   Jury Subpoena), 357 F.3d 900, 907–08 (9th Cir. 2004). With that guidance, the court directs the

                                  23
                                       6
                                  24       Id.
                                       7
                                         Clorox cites Ocean Mammal Institute v. Gates, No. 07-00254 DAE-LEK, 2008 WL 2185180 (D.
                                  25   Haw. May 27, 2008), a case where the defendants had previously been sued in the past few years with
                                       respect to the programs at issue. Id. at *13. Clorox does not assert a similar basis for reasonably
                                  26   anticipating litigation.

                                  27
                                       8
                                           Joint Letter Br. – ECF No. 82 at 2.
                                       9
                                           Id. at 4.
                                  28

                                       ORDER – No. 17-cv-03824-PJH (LB)                    3
                                   1   parties to further meet and confer regarding whether Clorox can assert a claim that the documents

                                   2   in question were created because of the prospect of some particular litigation.

                                   3

                                   4   3. Attorney-Client Privilege for Spreadsheets

                                   5         The plaintiffs argue that Clorox assets attorney-client privilege over 64 Excel spreadsheets that

                                   6   were never communicated to or from an attorney (or, in several cases, to or from anyone at all).10

                                   7   Clorox does not dispute that the spreadsheets in question were not communicated to or from an

                                   8   attorney (as opposed to, presumably, non-attorney employees).11 Rather, Clorox responds that the

                                   9   spreadsheets contain legal advice authored by its in-house counsel and argues that the mere fact

                                  10   that the legal advice was included in spreadsheets, as opposed to an email or a Word document,

                                  11   does not render it non-privileged.12 It is not immediately clear whether Clorox is claiming that the

                                  12   entirety of the spreadsheets reflects legal advice or whether only portions of the spreadsheets do,
Northern District of California
 United States District Court




                                  13   or whether it is redacting only those portions of the spreadsheets that reflect legal advice and

                                  14   producing the rest or whether it is withholding the entire spreadsheets. Clorox is correct that

                                  15   privileged communications between an attorney and client do not lose their privileged character

                                  16   merely because those communications are stored in a spreadsheet. The fact that spreadsheets

                                  17   might include privileged communications does not necessarily render the entirety of the

                                  18   spreadsheets privileged, however, given that the spreadsheets themselves were never

                                  19   communicated to or from an attorney. With that guidance, the court directs the parties to further

                                  20   meet and confer regarding the basis for Clorox’s claim of attorney-client privilege.13

                                  21

                                  22   10
                                            Joint Letter Br. – ECF No. 82 at 2.
                                       11
                                  23        See id. at 4–5.
                                       12
                                            Id.
                                  24   13
                                          Clorox cites two cases, Gen-Probe Inc. v. Becton, Dickinson & Co., No. 09cv2319 BEN NLS, 2012
                                  25   WL 3762447 (S.D. Cal. Aug. 29, 2012), and Ideal Electric Co. v. Flowserve Corp., 230 F.R.D. 603
                                       (D. Nev. 2005), for the proposition that different drafts of communications to attorneys are still
                                  26   protected under the attorney-client privilege. Those cases involved communications between clients
                                       and attorneys attaching successive drafts of documents. Gen-Probe, 2012 WL 3762447, at *3 (client
                                  27   and attorney communicated successive drafts of letter); Ideal, 230 F.R.D. at 607–08 (client and
                                       attorney communicating successive drafts of affidavit). Clorox does not claim here that it
                                  28   communicated different drafts of these spreadsheets to attorneys; instead, its claim is that the

                                       ORDER – No. 17-cv-03824-PJH (LB)                    4
                                   1   4. Attorney-Client Privilege for Emails Between Non-Attorneys
                                   2         The plaintiffs argue that Clorox assets attorney-client privilege over four emails between non-

                                   3   attorneys.14 Clorox responds that the emails attached the spreadsheets discussed in the previous

                                   4   section and thus relayed the legal advice included in those spreadsheets and therefore are

                                   5   privileged. In addition to the issues raised above about the privileged or non-privileged nature of

                                   6   the underlying spreadsheets, it is not immediately clear whether the parent emails at issue have

                                   7   independent content, whether Clorox is withholding the parent emails, and, if so, what its basis is

                                   8   for doing so. It is also not clear whether the employees who were sending these emails did so in

                                   9   order to enable Clorox’s attorneys to provide legal advice and understood the communications

                                  10   were to be treated as confidential. Cf. Lewis v. Wells Fargo & Co., 266 F.R.D. 433, 444 (N.D. Cal.

                                  11   2010) (relevant inquiry in determining privilege over communications between non-attorney

                                  12   corporate employees is “whether: 1) the communication was within the scope of the employee’s
Northern District of California
 United States District Court




                                  13   corporate duties; and 2) the employee was aware that the communication was made in order to

                                  14   enable [corporation]’s attorneys to provide legal advice to the corporation and understood that the

                                  15   audit to which the communication related was to be treated as confidential”). The court directs the

                                  16   parties to further meet and confer regarding the basis for Clorox’s claim of attorney-client

                                  17   privilege regarding these emails in conjunction with their meet and confer regarding the

                                  18   underlying spreadsheets.

                                  19

                                  20                                             CONCLUSION

                                  21         The court directs the parties to further meet and confer (in person if possible, but at least by

                                  22   telephone if not) for no less than one hour to try to resolve their disputes. If the parties are unable

                                  23

                                  24

                                  25

                                  26   spreadsheets contain communications and legal advice from its attorneys. See Joint Letter Br. – ECF
                                       No. 82 at 4–5. In that case, the privileged or non-privileged nature of each spreadsheet stands on its
                                  27   own; there is no blanket “draft” rule of privilege that applies.
                                       14
                                            Id. at 3.
                                  28

                                       ORDER – No. 17-cv-03824-PJH (LB)                   5
                                   1   to resolve their disputes, they may submit a further joint letter brief within one week, i.e., by

                                   2   February 6, 2019.

                                   3

                                   4      IT IS SO ORDERED.

                                   5      Dated: January 30, 2019

                                   6                                                     ______________________________________
                                                                                         LAUREL BEELER
                                   7                                                     United States Magistrate Judge
                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28

                                       ORDER – No. 17-cv-03824-PJH (LB)                   6
